Exhibit 10.3

Execution Agreement

 

 

 

FOURTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

among

PAR PETROLEUM, LLC

PAR HAWAII, INC.,

MID PAC PETROLEUM, LLC,

HIE RETAIL, LLC,

HERMES CONSOLIDATED, LLC,

and

WYOMING PIPELINE COMPANY LLC

as Borrowers,

Certain Subsidiaries of the Borrowers,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

the Lenders Party Hereto

Dated as of January 11, 2019

 

 

 



--------------------------------------------------------------------------------

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Fourth Amendment”),
dated as of January 11, 2019, is by and among PAR PETROLEUM, LLC, a Delaware
limited liability company (the “Company”), PAR HAWAII, INC., a Hawaii
corporation (“PHI”), MID PAC PETROLEUM, LLC, a Delaware limited liability
company (“Mid Pac”), HIE RETAIL, LLC, a Hawaii limited liability company
(“HIE”), HERMES CONSOLIDATED, LLC (d/b/a Wyoming Refining Company), a Delaware
limited liability company (“Hermes”), and WYOMING PIPELINE COMPANY LLC, a
Wyoming limited liability company (“WPC” and collectively, with the Company,
PHI, Mid Pac, HIE, and Hermes, “Borrowers”), the Guarantors party hereto, the
Lenders party hereto and BANK OF AMERICA, N.A., a national banking association,
as administrative agent and collateral agent for the Lenders (in such capacity,
“Agent”).

RECITALS:

A.    The Borrowers, the Guarantors, the Lenders and the Agent are parties to
that certain Loan and Security Agreement dated as of December 21, 2017 (as
amended by that certain First Amendment to Loan and Security Agreement, dated as
of April 3, 2018, that certain Increase Agreement, dated as of July 24, 2018,
that certain Second Amendment and Limited Waiver to Loan and Security Agreement,
dated as of October 16, 2018, and that certain Third Amendment to Loan and
Security Agreement, dated as of December 14, 2018, and as amended, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Agreement”; the Existing Credit Agreement as amended
hereby and as may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrowers.

B.    The Borrowers, the Guarantors, the Lenders and the Agent desire to amend
and waive certain provisions of the Existing Credit Agreement as more fully
described herein.

C.    NOW, THEREFORE, to induce the Agent and the Lenders to enter into this
Fourth Amendment and in consideration of the promises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Fourth Amendment (unless otherwise indicated). Unless otherwise
indicated, all section references in this Fourth Amendment refer to sections of
the Credit Agreement.

Section 2.    Limited Consent and Waiver. In reliance on the representations,
warranties, covenants and agreements contained in this Fourth Amendment, and
subject to the terms and conditions contained herein, the parties hereto hereby
waive the requirement to (i) deliver a certificate of a Senior Officer at least
five Business Days prior to the date on which the acquisition of TrailStone NA
Asset Finance I, LLC, a Delaware limited liability company to be renamed “Par
Tacoma, LLC” (“Par Tacoma”), and its Subsidiaries, is to be consummated, as
required by the definition of “Permitted Acquisition” in the Credit Agreement
and (ii) to provide prior notice of the acquisition of Par Tacoma and its
Subsidiaries as required by Section 10.2.10 of the Credit Agreement.

 

1



--------------------------------------------------------------------------------

Section 3.    Amendments to Credit Agreement.

3.1    Amendment to Credit Agreement. Each reference to “Notes Collateral” in
the Credit Agreement is hereby replaced with a reference to “Notes/Term
Collateral”.

3.2    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating the following definitions in their entirety as
follows:

Borrower Group Consolidated Cash Interest Expense: Consolidated Cash Interest
Expense of the Borrower Group less 60% of Consolidated Cash Interest Expense
attributable to the Secured Notes and the Term Loan.

Borrower Group Fixed Charges: with respect to the Borrower Group, the sum of
Borrower Group Consolidated Cash Interest Expense, scheduled principal payments
made on Borrowed Money, and Borrower Group Distributions paid in cash (other
than Upstream Payments, the Hawaii Sale Leaseback Distribution and Permitted
Parent Payments (Tax)); provided, that for the purpose of determining the
Borrower Group Fixed Charge Coverage Ratio in the definition of “Payment
Conditions” as applied to Section 10.2.15(c) only, “Borrower Group Fixed
Charges” shall also include all optional or voluntary redemptions of the Secured
Notes and voluntary prepayments of the Term Loan.

Intermediation Collateral: (a) with respect to PHR, the J. Aron Intermediation
Collateral, (b) with respect to USOR, MCC and USOT, the MLC Intermediation
Collateral and (c) with respect to any Future Intermediation Subsidiary that is
party to an Intermediation Agreement, all of the following property or assets of
such party: (a) all inventory; (b) all receivables other than receivables
constituting identifiable proceeds of Notes/Term Collateral; (c) all Renewable
Identification Numbers; (d) all investment property, chattel paper, general
intangibles (excluding trademarks, trade names and other intellectual property),
documents, commercial tort claims and instruments, in each case, to the extent
relating to items in clauses (a), (b) and (c) (but for the avoidance of doubt,
excluding Equity Interests of each Subsidiary); (e) all deposit accounts and
other bank and securities accounts (excluding any Notes Proceeds Collateral
Account) and cash and cash equivalents; (f) books and records relating to
clauses (a) through (e); and (g) all proceeds of (including proceeds of business
interruption and other insurance) and supporting obligations (including letter
of credit rights) with respect to, any of the foregoing; provided that
“Intermediation Collateral” shall not include any of the foregoing assets to the
extent such assets are excluded pursuant to the express agreement of the
applicable Intermediation Counterparty. For the avoidance of doubt, the
Intermediation Collateral does not include any Intermediation Property.

Intermediation Facility: (a) the J. Aron Intermediation Agreement, (b) the MLC
Intermediation Agreement and (c) any crude oil or other feedstock supply
agreements, natural gas supply agreements, hydrogen supply agreements, or
off-take agreements

 

2



--------------------------------------------------------------------------------

relating to intermediate or refined products, in each case entered into by any
Future Intermediation Subsidiary and a counterparty for purposes of facilitating
a customary intermediation arrangement, together with all related storage
agreements, marketing and sales agreements, agency agreements, security
agreements, account control agreements, other collateral documents and other
ancillary agreements among such parties, in each case as any of the same may be
extended, renewed, amended, supplemented, restated, amended and restated or
otherwise modified from time to time, or refinanced and/or replaced with another
Intermediation Agreement from time to time and in whole or in part; provided
that (i) the terms of any Intermediation Facility described in this clause
(c) shall be not materially more disadvantageous to the Lenders, taken as a
whole, as compared to the terms of either (x) the J. Aron Intermediation
Agreement in effect on the Closing Date, taken as a whole or (y) the MLC
Intermediation Agreement in effect on the Fourth Amendment Effective Date, taken
as a whole, in either case as determined in good faith by an Officer of the
Company, (ii) no Intermediation Agreement shall provide for any lien on any
assets other than Intermediation Collateral, and (iii) none of the Company and
its Consolidated Subsidiaries, other than PHR, USOR, MCC, USOT or a Future
Intermediation Subsidiary, shall enter into an Intermediation Facility.

J. Aron Intermediation Collateral: with respect to PHR, all of the following
property and assets of PHR: (a) all inventory; (b) all receivables other than
receivables constituting identifiable proceeds of the Notes/Term Collateral;
(c) all Renewable Identification Numbers; (d) all investment property, chattel
paper, general intangibles (excluding trademarks, trade names and other
intellectual property), documents, commercial tort claims and instruments, in
each case, to the extent relating to items in clauses (a), (b) and (c) (but for
the avoidance of doubt, excluding Equity Interests of each Subsidiary); (e) all
deposit accounts and other bank and securities accounts (excluding any Notes
Proceeds Collateral Account) and cash and cash equivalents; (f) books and
records relating to clauses (a) through (e); and (g) all proceeds of (including
proceeds of business interruption and other insurance) and supporting
obligations (including letter of credit rights) with respect to, any of the
foregoing; provided that “J. Aron Intermediation Collateral” shall not include
any of the foregoing assets to the extent such assets are excluded pursuant to
the express agreement of J. Aron. For the avoidance of doubt, the J. Aron
Intermediation Collateral does not include any Intermediation Property.

Payment Condition Events: Permitted Acquisitions, Distributions pursuant to
Section 10.2.3(e)(ii) and Section 10.2.3(h), deemed Investments made by virtue
of the designation of an Unrestricted Subsidiary, deemed Investments made by
virtue of the designation of a Future Intermediation Subsidiary, Investments
pursuant to Section 10.2.4(d)(iv), optional or voluntary redemptions of the
Secured Notes or voluntary prepayments of the Term Loan pursuant to
Section 10.2.15(c) and any other event in the Loan Documents that is subject to
satisfaction of the Payment Conditions.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced (other than an increase in an
aggregate principal amount resulting solely from any capitalized or payment in
kind interest or, solely with

 

3



--------------------------------------------------------------------------------

respect to the Secured Notes and the Term Loan, an increase in the principal
amount to the extent permitted by the Loan Documents); (b) it has a final
maturity no sooner than, a weighted average life no less than, and an interest
rate no greater than, the Debt being extended, renewed or refinanced; provided,
that in the case of Refinancing Debt with respect to debt permitted under
Section 10.2.1(f), the final maturity of such Refinancing Debt shall be no
sooner than April 16, 2023; (c) if the Debt being extended, renewed or
refinanced is subordinated, it is subordinated to the Obligations at least to
the same extent as the Debt being extended, renewed or refinanced or otherwise
on terms and conditions acceptable to Administrative Agent; (d) unless approved
by the Administrative Agent in its sole discretion, the representations,
covenants and defaults applicable to it are no less favorable (taken as a whole
in any material respect) to Borrowers, than those applicable to the Debt being
extended, renewed or refinanced; (e) no additional Lien is granted to secure it;
(f) no additional Person is obligated on such Debt; and (g) upon giving effect
to it, no Default exists.

3.3    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended to insert the following definitions thereto in alphabetical order:

Fourth Amendment Effective Date: January 11, 2019.

MLC Intermediation Agreement: that certain First Lien 2002 ISDA Master Agreement
dated as of March 17, 2016, by and between Merrill Lynch Commodities, Inc. and
USOR, together with all related storage agreements, marketing and sales
agreements, agency agreements, security agreements, account control agreements,
other collateral documents and other ancillary agreements among such parties, in
each case as any of the same may be extended, renewed, amended, supplemented,
restated, amended and restated or otherwise modified from time to time, or
refinanced and/or replaced with another Intermediation Agreement from time to
time and in whole or in part; provided that (i) no MLC Intermediation Agreement
shall provide for any lien on any assets other than MLC Intermediation
Collateral and (ii) none of the Company or its Consolidated Subsidiaries, other
than USOR and USOR’s Subsidiaries existing as of the Fourth Amendment Effective
Date, shall enter into the MLC Intermediation Agreement or any guarantee thereof
(other than a guarantee thereof by the Company to the extent permitted by
Section 10.2.1(o)(i)).

MLC Intermediation Collateral: with respect to USOR, all of the following
property and assets of USOR: (a) all inventory; (b) all receivables other than
receivables constituting identifiable proceeds of the Notes/Term Collateral;
(c) all Renewable Identification Numbers; (d) all investment property, chattel
paper, general intangibles (excluding trademarks, trade names and other
intellectual property), documents, commercial tort claims and instruments, in
each case, to the extent relating to items in clauses (a), (b) and (c) (but for
the avoidance of doubt, excluding Equity Interests of each Subsidiary); (e) all
deposit accounts and other bank and securities accounts (excluding any Notes
Proceeds Collateral Account) and cash and cash equivalents; (f) books and
records relating to clauses (a) through (e); and (g) all proceeds of (including
proceeds of business interruption and other insurance) and supporting
obligations (including letter of credit rights) with respect to, any of the
foregoing; provided that “MLC Intermediation

 

4



--------------------------------------------------------------------------------

Collateral” shall not include any of the foregoing assets to the extent such
assets are excluded pursuant to the express agreement of MLC. For the avoidance
of doubt, the MLC Intermediation Collateral does not include any Intermediation
Property.

MCC: McChord Pipeline Co., a Washington corporation.

Term Loan: the “Loans” as defined in and made under the Term Loan Agreement.

Term Loan Agreement: that certain Term Loan and Guaranty Agreement, dated as of
January 11, 2019, among Parent, the Company, Financeco, certain subsidiaries of
the Company as guarantors, the lenders party thereto from time to time and
Goldman Sachs Bank USA, as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.

USOR: U.S. Oil & Refining Co., a Delaware corporation.

USOT: USOT WA, LLC, a Washington limited liability company.

3.4    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating clause (d) of the definition of “Change of
Control” in its entirety as follows:

“(d)    a “change in control”, “change of control”, “change of control offer” or
any comparable term under, and as defined in, the Secured Notes Indenture, the
Senior Notes Indenture or the Term Loan Agreement; or”

3.5    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by (a) amending and restating sub-clause (A)(1) of the definition of
“Future Intermediation Subsidiary” in its entirety as follows:

“(1)    has entered, is entering into, or will promptly enter into, an
Intermediation Facility (other than, with respect to the MLC Intermediation
Agreement, USOT, only for so long as its direct parent company is a Future
Intermediation Subsidiary);”

and (b) adding a sentence at the end of the definition of Future Intermediation
Subsidiary as follows: “As of the Fourth Amendment Effective Date, each of USOR,
MCC and USOT is a Future Intermediation Subsidiary.”

3.6    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating clause (a) of the definition of “Permitted
Acquisition” in its entirety as follows:

“(a) the Person to be (or the property of which is to be) so purchased or
otherwise acquired shall be engaged in substantially the same lines of business
as one or more of the businesses of the Borrowers and their Restricted
Subsidiaries or in a business or businesses reasonably related thereto
(including the business of PHR, USOR or a Future Intermediation Subsidiary);”

 

5



--------------------------------------------------------------------------------

3.7    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating the final sentence of the definition of
“Unrestricted Subsidiary” in its entirety as follows:

“Notwithstanding the preceding, (a) if, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements in clause (A) as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Debt of such Subsidiary shall be deemed to be
incurred as of such date and (b) no Subsidiary may be designated as an
Unrestricted Subsidiary hereunder unless such Subsidiary is or substantially
contemporaneously with such designation becomes designated as an “Unrestricted
Subsidiary” under and within the meaning of the Secured Notes Indenture and the
Term Loan Agreement.”

3.8    Amendment to Section 7.1. Section 7.1 of the Credit Agreement is hereby
amended by amending and restating the last sentence thereof in its entirety as
follows:

“For the avoidance of doubt, the entirety of this Section 7 does not apply to
PHR or any Future Intermediation Subsidiary.”

3.9    Amendment to Section 9.1.9. Section 9.1.9 is hereby amended by amending
and restating clause (b) thereof in its entirety as follows:

“(b)    None of the Borrowers or any Restricted Subsidiary is in default, nor
has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require any Borrower or a Restricted Subsidiary to redeem,
prepay or make any offer to redeem or prepay, under any indenture, note, credit
agreement, instrument or other agreement pursuant to which any Material Debt is
outstanding or by which, any Borrower or any Restricted Subsidiary or any of
their Properties is bound.”

3.10    Amendment to Section 10.1.13. Section 10.1.13 of the Credit Agreement is
hereby amended by amending and restating the last sentence thereof in its
entirety as follows:

“Notwithstanding anything in this Agreement to the contrary, the Company shall
not permit any Subsidiary to guarantee the Senior Notes, the Secured Notes or
the Term Loan unless such Subsidiary is a Guarantor and provides a Guaranty with
respect to the Obligations.”

3.11    Amendment to Section 10.2.1. Section 10.2.1 of the Credit Agreement is
hereby amended by amending and restating clauses (h) and (o) thereof in their
entirety as follows:

“(h)    (i) Debt with respect to the Secured Notes made on the Closing Date
pursuant to the Secured Notes Indenture in an aggregate principal amount not to
exceed $300,000,000, (ii) Debt with respect to the Term Loan in an aggregate
principal amount not to exceed $250,000,000 plus additional principal amounts
that are permitted to be incurred under the Term Loan Agreement (as such
agreement is in effect on the Fourth Amendment Effective Date and without giving
effect to any amendments thereto), (iii) Debt constituting Pari Passu Lien Hedge
Agreements (as defined in and permitted under the Secured Notes Indenture) and
guarantees thereof and (iv) Debt with respect to Secured Notes issued after the
Closing Date, subject to such Secured Notes being permitted under the Secured
Notes Indenture;

 

6



--------------------------------------------------------------------------------

(o)    the unsecured guarantee by the Company of (i) the MLC Intermediation
Agreement and (ii) any other Intermediation Facility on substantially the same
terms as its unsecured guarantee of the J. Aron Intermediation Agreement in
effect on the Closing Date;”

3.12    Amendment to Section 10.2.15. Section 10.2.15 of the Credit Agreement is
hereby amended by amending and restating clauses (c) and (d) thereof in their
entirety as follows:

“(c)    Each Borrower shall not, and shall not permit any Restricted Subsidiary
to: (i) call, make or offer to make any optional or voluntary redemption of or
otherwise optionally or voluntarily redeem (whether in whole or in part) the
Secured Notes or voluntarily prepay the Term Loan; provided that the Company may
(x) refinance the Secured Notes or the Term Loan with Refinancing Debt (other
than an Intermediation Facility) as long as each Refinancing Condition is
satisfied, (y) redeem any Secured Notes or voluntarily prepay the Term Loan in a
principal amount not exceeding the cash proceeds of any sale of Equity Interests
(other than Disqualified Capital Stock) of Parent that are contributed to the
Company or (z) redeem any Secured Notes or voluntarily prepay the Term Loan if
the Payment Conditions are satisfied, or (ii) amend, modify, waive or otherwise
change, consent or agree to any amendment, supplement, modification, waiver or
other change to, any of the terms of the Secured Notes, the Secured Notes
Indenture or the Term Loan Agreement if the effect thereof would be to shorten
its maturity or average life or increase the amount of any payment of principal
thereof or increase the rate or shorten any period for payment of interest
thereon, provided that the foregoing shall not prohibit the execution of
supplemental indentures to add guarantors if required by the terms of the
Secured Notes Indenture.

(d)    The Company shall not, and shall not permit PHR, USOR, MCC, USOT or any
Future Intermediation Subsidiary to amend, modify, waive or otherwise change, or
consent or agree to any amendment, supplement, modification, waiver or other
change to, any of the terms of (i) the MLC Intermediation Agreement in a manner
that would be materially more disadvantageous to the Lenders, taken as a whole,
compared to the terms of the MLC Intermediation Agreement in effect on the
Fourth Amendment Effective Date, taken as a whole and (ii) any other
Intermediation Facility in a manner that would be materially more
disadvantageous to the Lenders, taken as a whole, compared to the terms of the
J. Aron Intermediation Agreement in effect on Closing Date, taken as a whole.”

Section 4.    Conditions Precedent. This Fourth Amendment shall become effective
on the date (such date, the “Fourth Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 15.1 of
the Credit Agreement):

4.1    The Agent shall have received from the Required Lenders, the Borrowers
and the Guarantors, counterparts (in such number as may be requested by the
Agent) of this Fourth Amendment signed on behalf of such Person.

 

7



--------------------------------------------------------------------------------

4.2    The Agent shall have received, or shall substantially contemporaneously
receive, (a) an effective amendment to the MLC Intermediation Agreement, the
guarantee by the Company of the MLC Intermediation Agreement and copies of any
collateral and security agreements and documents related to the MLC
Intermediation Agreement and (b) the Term Loan Agreement and copies of any
collateral and security agreements and documents related to the Term Loan
Agreement, in each case, in form and substance reasonably satisfactory to the
Required Lenders.

4.3    The Agent shall have received, or shall substantially contemporaneously
receive, an Intermediation Access Agreement among the Agent, the Secured Notes
Collateral Trustee, J. Aron and Merrill Lynch Commodities, Inc.

4.4    With respect to the acquisition of Par Tacoma and its Subsidiaries by the
Company, the Company shall have delivered a certificate of a Senior Officer, in
form and substance reasonably satisfactory to Administrative Agent, certifying
that all of the requirements set forth in the definition of “Permitted
Acquisition” have been satisfied or will be satisfied on or prior to the
consummation of such acquisition.

4.5    The Borrowers shall have consummated, or substantially contemporaneously
shall consummate, the acquisition of Par Tacoma and its Subsidiaries and the
“Closing Date” under the Term Loan Agreement shall have occurred. The Company
shall provide certified resolutions of the Company’s board of managers approving
resolutions which designate each of U.S. Oil & Refining Co., a Delaware
corporation (“USOR”), McChord Pipeline Co., a Washington corporation (“MCC”),
and USOT WA, LLC, a Washington limited liability company (“USOT”), as a Future
Intermediation Subsidiary, in each case pursuant to and in accordance with the
Credit Agreement (after giving effect to this Fourth Amendment).

4.6    In connection with Section 5 hereof, the Company have delivered a
certificate of a duly authorized officer of Par Tacoma, USOR, USOT and MCC,
certifying (i) that attached copies of such Person’s Organic Documents, as
applicable, are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to the credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents on behalf of such Person, as
applicable and the Administrative Agent shall have received a written opinion of
Porter Hedges LLP, as well as any local counsel to USOT and MCC, in form and
substance satisfactory to Administrative Agent.

The Agent is hereby authorized and directed to declare this Fourth Amendment to
be effective when it has received documents confirming or certifying, to the
satisfaction of the Agent, compliance with the conditions set forth in this
Section 4 or the waiver of such conditions as permitted in Section 15.1 of the
Credit Agreement. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

 

8



--------------------------------------------------------------------------------

Section 5.    Joinder. As of the Fourth Amendment Effective Date, and subject to
this Fourth Amendment becoming effective, each of Par Tacoma, USOR, USOT and MCC
hereby (a) joins the Credit Agreement as a party thereto, becomes a Guarantor
thereunder and under the other Loan Documents with the same force and effect as
if originally named as a Guarantor and, without limiting the generality of the
foregoing, expressly assumes all obligations and liabilities of a Guarantor
thereunder and under the other Loan Documents and (b) agrees to be bound by the
provisions of the Credit Agreement and the other Loan Documents as if it had
been an original party to the Credit Agreement and the other Loan Documents. Par
Tacoma hereby becomes a party to the Credit Agreement as an Obligor thereunder
and under the other Loan Documents with the same force and effect as if
originally named as an Obligor and, without limiting the generality of the
foregoing, expressly assumes all obligations and liabilities of an Obligor
thereunder and under the other Loan Documents and grants to Administrative
Agent, for the benefit of Secured Parties, a continuing security interest in and
Lien upon all Collateral of Par Tacoma, whether now owned or hereafter acquired,
and wherever located. Each of Par Tacoma, USOR, USOT and MCC shall cooperate
with the Agent and execute and deliver such further instruments and documents as
the Agent may reasonably request to effect the purposes of the joinder under
this Section 5 and Section 10.1.13 of the Credit Agreement. Each of Par Tacoma,
USOR, USOT and MCC hereby represents and warrants that each of the
representations and warranties contained in Section 9 of the Credit Agreement
and that are applicable to such Person are true and correct in all material
respects (without duplication of any materiality qualifier contained therein),
in each case as of the Fourth Amendment Effective Date and as supplemented on
Annex A attached hereto.

Section 6.    Miscellaneous.

6.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment. On and after the Fourth Amendment
Effective Date, this Fourth Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents. On and after the
Fourth Amendment Effective Date, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Credit Agreement, shall, unless the context otherwise requires, mean the
Credit Agreement, as amended by this Fourth Amendment. Each reference to the
Credit Agreement in the other Loan Documents shall mean the Credit Agreement, as
amended by this Fourth Amendment.

6.2    Ratification and Affirmation; Representations and Warranties. Each
Borrower and each Guarantor hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this Fourth Amendment:

(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct in all material respects (except
that any such representations and warranties that are qualified as to
materiality shall be true and correct in all respects), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (except that any such representations and
warranties that are qualified as to materiality shall be true and correct in all
respects) as of such specified earlier date;

 

9



--------------------------------------------------------------------------------

(ii)    no Default or Event of Default has occurred and is continuing; and

(iii)    no development, event or circumstance has occurred which individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

6.3    Counterparts. This Fourth Amendment may be executed by one or more of the
parties to this Fourth Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Fourth Amendment
by facsimile transmission or in portable document format (.pdf) shall be
effective as delivery of a manually executed counterpart hereof.

6.4    Payment of Expenses. The Borrowers agree to pay or reimburse the Agent
for its out-of-pocket expenses and expenses incurred in connection with this
Fourth Amendment, any other documents prepared herewith and the transactions
contemplated hereby, in each case, in accordance with Section 3.4 of the Credit
Agreement.

6.5    NO ORAL AGREEMENT. THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

6.6    GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment and
Limited Waiver to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

BORROWERS: PAR PETROLEUM, LLC HERMES CONSOLIDATED, LLC WYOMING PIPELINE COMPANY
LLC HIE RETAIL, LLC PAR HAWAII, INC.

/s/ William Monteleone

Name:

  William Monteleone

Title:

  Chief Financial Officer of each company listed above MID PAC PETROLEUM, LLC

/s/ William Monteleone

Name:

  William Monteleone

Title:

  Vice President

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

GUARANTORS: PAR HAWAII REFINING, LLC PAR WYOMING HOLDINGS, LLC PAR PETROLEUM
FINANCE CORP. PAR TACOMA, LLC (f/k/a TrailStone NA Asset Finance I, LLC) U.S.
OIL & REFINING CO. MCCHORD PIPELINE CO. USOT WA, LLC

/s/ William Monteleone

Name:   William Monteleone Title:   Chief Financial Officer of each company
listed above PAR HAWAII SHARED SERVICES, LLC PAR WYOMING, LLC

/s/ William Monteleone

Name:   William Monteleone Title:   Vice President of each company listed above

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative Agent, Issuing Bank
and Lender

/s/ Mark Porter

Name:   Mark Porter Title:   Senior Vice President

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

KeyBank National Association, as a Lender

/s/ Nadine M. Eames

Name:   Nadine M. Eames Title:   Vice President

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

BMO Harris Bank N.A., as a Lender

/s/ Kara Goodwin

Name:   Kara Goodwin Title:   Managing Director

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

American Savings Bank FSB, as a Lender

/s/ Edward Chin

Name:   Edward Chin Title:   First Vice President

 

[Signature Page to Fourth Amendment]